 


110 HRES 919 IH: Congratulating Kentucky on being selected to host the Alltech FEI World Equestrian Games 2010.
U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 919 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2008 
Mr. Lewis of Kentucky (for himself, Mr. Rogers of Kentucky, Mr. Chandler, Mr. Yarmuth, Mr. Whitfield of Kentucky, and Mr. Davis of Kentucky) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Congratulating Kentucky on being selected to host the Alltech FEI World Equestrian Games 2010. 
 
 
Whereas there are 320,000 horses and nearly 200,000 owners, employees, and volunteers involved in the horse industry in Kentucky, providing nearly 52,000 jobs; 
Whereas the horse industry is an approximately $3,500,000,000 industry in Kentucky, making it the largest segment of the State’s agricultural sector; 
Whereas the Alltech FEI Games 2010 comprise the most prestigious competition in the equestrian world; 
Whereas the Games feature show jumping, dressage, eventing, driving, endurance, vaulting, reining, and para-equestrian events; 
Whereas the Games occur only once every 4 years, and 2010 will mark the first time the Games are held outside Europe; 
Whereas as many as 800 competitors representing 50 countries will attend the 2010 Games; 
Whereas more than 1,000 national and international media outlets will televise the Games in 180 countries; 
Whereas the Kentucky Horse Park is the only single venue in the world that can accommodate the entire Games; and 
Whereas the Games will provide significant economic benefit for Kentucky, with an estimated $100,000,000 in revenue: Now, therefore, be it  
 
That the House of Representatives congratulates Kentucky on being selected to host the Alltech FEI World Equestrian Games 2010. 
 
